Exhibit 10.38

PERFORMANCE-BASED CASH AWARD AGREEMENT

UNDER THE

INSTALLED BUILDING PRODUCTS, INC.

2014 OMNIBUS INCENTIVE PLAN

This PERFORMANCE-BASED CASH AWARD AGREEMENT (“Agreement”) is effective as of
[                    ] (the “Grant Date”), by and between Installed Building
Products, Inc., a Delaware corporation (the “Company”), and [            ] (the
“Participant”).

Terms and Conditions

The Committee hereby grants to the Participant under the Installed Building
Products, Inc. 2014 Omnibus Incentive Plan, as it may be amended from time to
time (the “Plan”), the Performance-Based Cash Award described in Section 1
below. Except as otherwise indicated, any capitalized term used but not defined
herein shall have the meaning ascribed to such term in the Plan.

Accordingly, the parties hereto agree as follows:

1.    Grant of Performance-Based Cash Award. Subject in all respects to the Plan
and the terms and conditions set forth herein and therein, effective as of the
Grant Date, the Company hereby grants to the Participant a Performance-Based
Cash Award, payable based on the attainment of certain pre-established
performance goals during the Performance Period, with the specific performance
terms set forth on Exhibit A hereto.

2.    Payment; Forfeiture.

(a)    Amount; Timing. Following the Committee’s certification of the extent to
which the applicable Performance Criteria have been achieved at the expiration
of the Performance Period in accordance with the Plan and subject to the terms
and conditions of this Agreement, the amount to be paid pursuant to this
Performance-Based Cash Award, if any, shall be determined as set forth on
Exhibit A. Notwithstanding anything herein to the contrary, the Committee, in
its sole and absolute discretion, shall determine when, whether, and if so, the
extent to which, the Performance Criteria for the Performance Period has been
achieved, and the extent to which the Performance-Based Cash Award shall be
paid, even if the applicable target has been achieved or partially achieved.
Such amount will be paid within ninety (90) days after the end of the
Performance Period, but in no event later than the later of: (i) March 15 of the
year following the year in which the applicable Performance Period ends (or, if
later, the year in which the Award is earned); or (ii) two and one-half months
after the expiration of the fiscal year of the Company in which the applicable
Performance Period ends.

(b)    Form of Payment. The Performance-Based Cash Award may be paid out to the
Participant, in the Committee’s discretion, all or in part in the form of cash
or shares of Restricted Stock.

(c)    Forfeiture. Notwithstanding anything herein to the contrary, unless
otherwise determined by the Committee, neither the Performance-Based Cash Award
nor any pro rata portion thereof shall be payable to the Participant if the
Participant experiences a Termination for any reason prior to the date the
Performance-Based Cash Award is paid.





--------------------------------------------------------------------------------

3.    Detrimental Activity.

(a)    The provisions in the Plan regarding Detrimental Activity shall apply to
the Performance-Based Cash Award as provided herein. In the event the
Participant engages in Detrimental Activity prior to, or during the one year
period after, any vesting and payout of the Performance-Based Cash Award, the
Committee may direct (at any time within one year after such Detrimental
Activity) that the Participant repay to the Company an amount equal to the
Performance-Based Cash Award paid to the Participant.

(b)    The Participant acknowledges and agrees that the restrictions herein and
in the Plan regarding Detrimental Activity are necessary for the protection of
the business and goodwill of the Company and its Affiliates, and are considered
by the Participant to be reasonable for such purposes. Without intending to
limit the legal or equitable remedies available in the Plan and in this
Agreement, the Participant acknowledges that engaging in Detrimental Activity
will cause the Company and its Affiliates material irreparable injury for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of such activity or
threat thereof, the Company shall be entitled, in addition to the remedies
provided under the Plan, to obtain from any court of competent jurisdiction a
temporary restraining order or a preliminary or permanent injunction restraining
the Participant from engaging in Detrimental Activity or such other relief as
may be required to specifically enforce any of the covenants in the Plan and
this Agreement without the necessity of posting a bond, and in the case of a
temporary restraining order or a preliminary injunction, without having to prove
special damages.

4.    Change in Control. The provisions in the Plan regarding Change in Control
shall apply to the Performance-Based Cash Award.

5.    Adjustments. To the extent consistent with Section 162(m), the Committee
may appropriately adjust any evaluation of performance under this
Performance-Based Cash Award to exclude the effect of certain events in
accordance with Section 9.2(c) of the Plan and Exhibit A to the Plan.

6.    Withholding of Taxes. The Company shall have the right to deduct from any
payment to be made pursuant to this Agreement and the Plan, or to otherwise
require payment by the Participant of, any federal, state or local taxes
required by law to be withheld.

7.    Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. If and to the
extent that any provision of this Agreement conflicts or is inconsistent with
the terms set forth in the Plan, the Plan shall control, and this Agreement
shall be deemed to be modified accordingly. A copy of the Plan has been
delivered to the Participant. By signing and returning this Agreement, the
Participant acknowledges having received and read a copy of the Plan and agrees
to comply with the Plan, this Agreement and all applicable laws and regulations.



--------------------------------------------------------------------------------

8.    Recoupment Policy. The Participant acknowledges and agrees that the
Performance-Based Cash Award shall be subject to the terms and provisions of the
Company’s Incentive Compensation and Other Compensation Recoupment Policy or any
subsequent or successor “clawback” or recoupment policy that the Company may
adopt from time to time or as may be required by any applicable law (including,
without limitation, the Dodd-Frank Wall Street Reform and Consumer Protection
Act and rules and regulations thereunder).

9.    Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes any prior
agreements between the Company and the Participant with respect to the subject
matter hereof.

10.    Notices. Any notice or communication given hereunder shall be in writing
or by electronic means as set forth in Section 13 below and, if in writing,
shall be deemed to have been duly given: (i) when delivered in person; (ii) two
(2) business days after being sent by United States mail; or (iii) on the first
business day following the date of deposit if delivered by a nationally
recognized overnight delivery service, to the appropriate party at the address
set forth below (or such other address as the party shall from time to time
specify):

If to the Company, to:

Installed Building Products, Inc.

495 South High Street, Suite 50

Columbus, OH 43215

Attention: General Counsel and Secretary

If to the Participant, to the address on file with the Company.

11.    No Guaranteed Employment. Nothing contained in this Agreement shall
affect the right of the Company or any of its Affiliates to terminate the
Participant’s employment at any time, with or without Cause, or shall be deemed
to create any rights to employment or continued employment. The rights and
obligations arising under this Agreement are not intended to and do not affect
the Participant’s employment relationship that otherwise exists between the
Participant and the Company or any of its Affiliates, whether such employment
relationship is at-will or defined by an employment contract. Moreover, this
Agreement is not intended to and does not amend any existing employment contract
between the Participant and the Company or any of its Affiliates; to the extent
there is a conflict between this Agreement and such an employment contract, the
employment contract shall govern and take priority.

12.    Interpretation. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.

13.    Mode of Communications. The Participant agrees, to the fullest extent
permitted by applicable law, in lieu of receiving documents in paper format, to
accept electronic delivery of any documents that the Company or any of its
Affiliates may deliver in

 

3



--------------------------------------------------------------------------------

connection with this grant of the Performance-Based Cash Award and any other
grants offered by the Company, including, without limitation, prospectuses,
grant notifications, account statements, annual or quarterly reports, and other
communications. The Participant further agrees that electronic delivery of a
document may be made via the Company’s email system or by reference to a
location on the Company’s intranet or website or the online brokerage account
system.

14.    No Waiver. No failure by any party to insist upon the strict performance
of any covenant, duty, agreement or condition of this Agreement or to exercise
any right or remedy consequent upon a breach thereof shall constitute waiver of
any such breach or any other covenant, duty, agreement or condition.

15.    Severability. If any provision of this Agreement is declared or found to
be illegal, unenforceable or void, in whole or in part, then the parties hereto
shall be relieved of all obligations arising under such provision, but only to
the extent that it is illegal, unenforceable or void, it being the intent and
agreement of the parties hereto that this Agreement shall be deemed amended by
modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if that is not possible, by
substituting therefor another provision that is legal and enforceable and
achieves the same objectives.

16.    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and of the
Participant and the Participant’s beneficiaries, executors, administrators,
heirs and successors.

17.    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to its principles of conflict of laws. The jurisdiction and venue for any
disputes arising under, or any action brought to enforce (or otherwise relating
to), this Agreement will be exclusively in the courts in the State of Ohio,
County of Franklin, including the Federal Courts located therein (should Federal
jurisdiction exist).

18.    WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT, FOR ITSELF AND ITS
AFFILIATES, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR RESPECTIVE AFFILIATES
PURSUANT TO THIS AGREEMENT OR IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT OF THIS AGREEMENT.

19.    Counterparts. This Agreement may be executed in counterparts, all of
which together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

[Remainder of Page Left Intentionally Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

INSTALLED BUILDING PRODUCTS, INC. By:  

 

Name:  

 

Title:  

 

 

PARTICIPANT By:  

 

Name:  

 

 

5



--------------------------------------------------------------------------------

EXHIBIT A

Terms of Performance-Based Cash Award

 

Participant:    [            ] Performance Period:    Based upon the Company’s
achievement of a certain Performance Criteria target over the Company’s fiscal
year period commencing on [                ] and ending on [                ]
(the “Performance Period”). Target Cash Award:    $[                ]
Performance Criteria:    [Insert name and description of applicable Performance
Criteria from Exhibit A to the Plan] Amount of Payout:    The amount of the
Performance-Based Cash Award to be paid to the Participant, if any, shall be
determined based on the achievement level of the Performance Criteria during the
Performance Period as compared against the Performance Criteria target. The
amount earned, if any, by the Participant, shall be equal to the Participant’s
Individual Target Cash Award multiplied by the applicable % Payout as described
below.

 

     Performance for the Performance Period
as a Percentage of Target     % Payout  

Minimum

     [     ]%      [     ]% 